DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9, 11, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luca (20060086411).
Regarding claim 1, Luca discloses a container (100) for dispensing a liquid, comprising: a housing (1000), including a top wall, a base, and side walls (Figs. 1 and 2A-2C), which form a substantially cuboid shape (Figs. 1 and 2A-2C) having a substantially uniform rectangular cross-section (Figs. 1 and 2A-2C); a reservoir (1000) forming a portion of an interior of the housing, the reservoir configured to store the liquid (Fig. 1); an outlet (1250) formed in the housing and fluidly coupled to the reservoir; and a pump (1100) disposed in the interior of the housing, the pump operable to transfer the liquid between the reservoir and the outlet.
Regarding claim 2, the housing is formed from a polyethylene plastic material (par. 0014).
Regarding claim 9, the pump includes one of an electric pump and a manual pump (par. 0015).
Regarding claim 11, the container further comprising a hose (1200) in fluid communication with the outlet.
Regarding claim 20, Luca discloses method of operating a container (100) for dispensing a liquid, comprising: providing the container including a housing (1000), including a top wall, a base, and side walls (Figs. 1 and 2A-2C), which form a substantially cuboid shape (Figs. 1 and 2A-2C) having a substantially uniform rectangular cross-section (Figs. 1 and 2A-2C); a reservoir (1000) forming a portion of an interior of the housing, the reservoir configured to store the liquid (Fig. 1); an outlet (1250) formed in the housing and fluidly coupled to the reservoir; and a pump (1100) disposed in the interior of the housing, the pump operable to transfer the liquid between the reservoir and the outlet; filling the reservoir (par. 0014); transporting the container to a predetermined location (the device is portable; par. 0001); positioning a hose (1200) and actuating the pump (par. 0004); and storing the container (the container would necessarily be placed somewhere, such as a vehicle, when not in use).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luca in view of Clarke et al. (5667113).
Regarding claim 3, the housing includes a handle (1600).
Luca DIFFERS in that it does not disclose the housing includes wheels. Attention, however, is directed to the Clarke reference, which discloses a housing including wheels (108).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Luca reference in view of the teachings of the Clarke reference by including wheels for the purpose improving mobility.
Regarding claim 4, the wheels are disposed within wheel wells (28 of Clarke) formed in opposite side walls of the housing (Fig. 1 of Clarke), the wheel wheels are recessed from a surface of each of the side walls and the wheels are flush with an exterior surface of each of the side walls (Fig. 1 of Clarke).
Regarding claim 10, Luca DIFFERS in that it does not disclose the pump is powered by a crank handle that is disposed on one of the side walls. Attention, however, is directed to the Clarke reference, which discloses a pump (148) powered by a crank handle (150).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Luca reference in view of the teachings of the Clarke reference by employing a crank handle so that the pump may be activated when electrical power is unavailable. It also would have been obvious to dispose the handle on one of the side walls since doing so would not have affected the operation of the handle and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luca in view of Clarke et al. as applied to claim 3 above, and further in view of Volin (20170101301).
Regarding claim 5, DIFFERS in that it does not disclose the handle is a telescopic handle. Attention, however, is directed to the Volin reference, which discloses a telescopic handle (114).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the Luca reference in view of the teachings of the Volin reference by employing a telescopic handle for the purpose of providing an adjustable handle.
Regarding claim 6, the handle is disposed in an edge formed between the top wall and one of the side walls, and the handle is configured to recess into the side wall (Figs. 9A-9B of Volin).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luca.
Regarding claim 7, the housing includes an inlet (par. 0014). Luca discloses the claimed invention except for the inlet being formed in the top wall and the inlet and outlet are formed in opposite corners of the top wall along a shared side wall. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the inlet and outlet in the top wall to make them more accessible for a user. It also would have been obvious to position them at opposite corners of the top wall along a shared side wall because their function is not affected by their location on the top wall. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luca in view of Evans (GB2570921A).
Regarding claim 8, Luca DIFFERS in that it does not disclose the inlet is recessed in the top wall of the housing and does not extend passed an exterior surface of the top wall. Attention, however, is directed to the Evans reference, which discloses an inlet (3) that is recessed in a top wall of a housing and does not extend passed an exterior surface of the top wall (Figs. 1 and 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Luca reference in view of the teachings of the Evans reference by recessing the inlet to allow multiple containers to be stacked for storage or transportation.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luca in view of Morris (5597097) and Zierden (2300243).
Regarding claim 12, Luca DIFFERS in that it does not disclose the hose is configured to be stored in an annular recess formed in the top wall. Attention, however, is directed to the Morris reference, which discloses a hose configured to be stored in an recess formed in a wall (Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Luca reference in view of the teachings of the Morris reference by configuring the hose to be stored in a recess for the purpose of minimizing the size of the container. It also would have been obvious to position the recess in the top wall, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
In regard to the annular shape, attention is directed to the Zierden reference, which discloses an annular recess for storing a hose (Figs. 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the Luca reference in view of the teachings of the Zierden reference by employing an annular recess for the purpose of storing a longer hose.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luca in view of Morris (5597097).
Regarding claim 13, Luca DIFFERS in that it does not disclose the hose includes a nozzle tip disposed on a free end of the hose. Attention, however, is directed to the Morris reference, which discloses a hose includes a nozzle tip (40) disposed on a free end of the hose.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Luca reference in view of the teachings of the Morris reference by employing a nozzle tip for the purpose controlling the flow of liquid through the hose.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luca in view of Piers (WO2021140305A1).
Regarding claim 14, Luca DIFFERS in that it does not disclose the housing includes a grab handle formed between the top wall and one of the side walls. Attention, however, is directed to the Piers reference, which discloses a housing including a grab handle (27) formed between a top wall and a side wall (Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Luca reference in view of the teachings of the Piers reference by employing a grab handle to assist carrying and moving the container.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luca in view of Nemec et al. (20140261854).
Regarding claim 15, Luca DIFFERS in that it does not disclose the container further comprising a vapor mitigation device disposed in the reservoir. Attention, however, is directed to the Nemec reference, which discloses a container comprising a vapor mitigation device (e.g. a bladder) disposed in a reservoir (par. 0018).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Luca reference in view of the teachings of the Nemec reference by employing a vapor mitigation device, such as a bladder, to obtain the benefits taught in par. 0003-0004 of Nemec.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luca in view of Clarke et al. (5667113) and Volin (20170101301).
Regarding claim 16, Luca DIFFERS in that it does not disclose the housing includes wheels and a telescopic handle, the wheels are disposed within wheel wells formed in opposite side walls of the housing, the wheel wheels are recessed from a surface of each of the side walls and the wheels are flush with an exterior surface of each of the side walls, the handle is disposed in an edge formed between the top wall and one of the side walls, and the handle is configured to recess into the side wall. 
In regard to the wheels, attention is directed to the Clarke reference, which discloses wheels disposed within wheel wells formed in opposite side walls of a housing, the wheel wheels are recessed from a surface of each of the side walls and the wheels are flush with an exterior surface of each of the side walls (Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Luca reference in view of the teachings of the Clarke reference by employing wheels for the purpose of improving mobility.
In regard to the handle, attention is directed to the Volin reference, which discloses a telescopic handle disposed in an edge formed between the top wall and one of the side walls, and the handle is configured to recess into the side wall (Figs. 9A-9B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the Luca reference in view of the teachings of the Volin reference by employing a telescopic handle for the purpose of allowing a user to adjust the position of the handle.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luca in view of Evans (GB2570921A), Morris (5597097), and Zierden (2300243).
Regarding claim 17, the housing includes an inlet (1500), further comprising a hose (1200) in fluid communication with the outlet.
Luca DIFFERS in that it does not disclose the inlet and the outlet are formed in opposite corners of the top wall, the inlet is recessed in the top wall of the housing and does not extend passed an exterior surface of the top wall, the hose is configured to be stored in an annular ring formed in the top wall. 
In regard to the inlet and outlet, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the inlet and outlet in the top wall to make them more accessible for a user. It also would have been obvious to position them at opposite corners of the top wall along a shared side wall because their function is not affected by their location on the top wall. Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
In regard to the recessed inlet, attention is directed to the Evans reference, which discloses an inlet (3) that is recessed in a top wall of a housing and does not extend passed an exterior surface of the top wall (Figs. 1 and 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Luca reference in view of the teachings of the Evans reference by recessing the inlet to allow multiple containers to be stacked for storage or transportation.
In regard to the hose, attention is directed to the Morris reference, which discloses a hose configured to be stored in an recess formed in a wall (Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the Luca reference in view of the teachings of the Morris reference by configuring the hose to be stored in a recess for the purpose of minimizing the size of the container. It also would have been obvious to position the recess in the top wall, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
In regard to the annular ring, attention is directed to the Zierden reference, which discloses an annular ring for storing a hose (Figs. 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the Luca reference in view of the teachings of the Zierden reference by employing an annular ring for the purpose of storing a longer hose.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luca in view of Clarke et al. (5667113), Volin (20170101301), Evans (GB2570921A), Morris (5597097), and Zierden (2300243).
Regarding claim 18, the housing includes an inlet (1500), further comprising a hose (1200) in fluid communication with the outlet.
Luca DIFFERS in that it does not disclose the housing includes wheels and a telescopic handle, the wheels are disposed within wheel wells formed in opposite side walls of the housing, the wheel wheels are recessed from a surface of each of the side walls and the wheels are flush with an exterior surface of each of the side walls, the handle is disposed in an edge formed between the top wall and one of the side walls, and the handle is configured to recess into the side wall, the inlet and the outlet are formed in opposite corners of the top wall, the inlet is recessed in the top wall of the housing and does not extend passed an exterior surface of the top wall, the hose is configured to be stored in an annular ring formed in the top wall. 
In regard to the wheels, attention is directed to the Clarke reference, which discloses wheels disposed within wheel wells formed in opposite side walls of a housing, the wheel wheels are recessed from a surface of each of the side walls and the wheels are flush with an exterior surface of each of the side walls (Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Luca reference in view of the teachings of the Clarke reference by employing wheels for the purpose of improving mobility.
In regard to the handle, attention is directed to the Volin reference, which discloses a telescopic handle disposed in an edge formed between the top wall and one of the side walls, and the handle is configured to recess into the side wall (Figs. 9A-9B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the Luca reference in view of the teachings of the Volin reference by employing a telescopic handle for the purpose of allowing a user to adjust the position of the handle.
In regard to the inlet and outlet, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the inlet and outlet in the top wall to make them more accessible for a user. It also would have been obvious to position them at opposite corners of the top wall along a shared side wall because their function is not affected by their location on the top wall. Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
In regard to the recessed inlet, attention is directed to the Evans reference, which discloses an inlet (3) that is recessed in a top wall of a housing and does not extend passed an exterior surface of the top wall (Figs. 1 and 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Luca reference in view of the teachings of the Evans reference by recessing the inlet to allow multiple containers to be stacked for storage or transportation.
In regard to the hose, attention is directed to the Morris reference, which discloses a hose configured to be stored in an recess formed in a wall (Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the Luca reference in view of the teachings of the Morris reference by configuring the hose to be stored in a recess for the purpose of minimizing the size of the container. It also would have been obvious to position the recess in the top wall, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
In regard to the annular ring, attention is directed to the Zierden reference, which discloses an annular ring for storing a hose (Figs. 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the Luca reference in view of the teachings of the Zierden reference by employing an annular ring for the purpose of storing a longer hose.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luca in view of Evans (GB2570921A).
Regarding claim 19, Luca discloses a container for dispensing liquid, wherein the container comprises a container according to Claim 1.
Luca DIFFERS in that it does not disclose a plurality of containers wherein a first one of the containers is stacked on the top wall of a second one of the containers. Attention, however, is directed to the Evans reference, which discloses stackable containers (page 26, lines 18-28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Luca reference in view of the teachings of the Evans reference by employing a plurality of stackable containers for the purpose of providing additional containers in a smaller space.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754